DISMISS and Opinion Filed December 13, 2021




                                     S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00821-CV

              FREDERICK ALTYMAN BROWN (JR.), Appellant
                               V.
                  JOE JORDAN TRUCKS, INC., Appellee

                On Appeal from the 191st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-19-20105

                         MEMORANDUM OPINION
                    Before Justices Reichek, Nowell, and Carlyle
                            Opinion by Justice Reichek
      The deadline for filing this appeal, from the trial court’s March 25, 2021

summary judgment, was June 23, 2021 or, with an extension motion, July 8, 2021.

See TEX. R. APP. P. 26.1(a)(1). The notice of appeal was not filed, however, until

September 21, 2021.

      Because the timely filing of a notice of appeal is jurisdictional, we questioned

our jurisdiction over the appeal and directed appellant to file a letter brief addressing

our concern. See Brashear v. Victoria Gardens of McKinney, L.L.C., 302 S.W.3d

542, 545 (Tex. App.—Dallas 2009, no pet.) (op. on reh’g). Appellant complied,

seemingly relying, in relevant part, on the tolling of deadlines in the Texas Supreme
Court’s emergency Covid-19 orders.1 As appellee notes in response, however,

appellant did not separately request an extension of time to file the notice of appeal.

See TEX. R. APP. P. 26.3. And, while an extension request can be implied when the

notice of appeal is filed within the extension period, we cannot imply an extension

request when, as here, the notice of appeal is filed outside the extension period. See

Naaman v. Grider, 126 S.W.3d 73, 74 (Tex. 2003) (per curiam); Verburgt v. Dorner,

959 S.W.2d 615, 617 (Tex. 1997). Accordingly, on the record before us, we dismiss

the appeal. See TEX. R. APP. P. 42.3(a).




                                                         /Amanda L. Reichek/
                                                         AMANDA L. REICHEK
                                                         JUSTICE

210821F.P05




    1
      Although appellant’s letter brief appears to address only the merits of his appeal, the letter states it is
in response to our request for jurisdictional briefing. Accordingly, we have liberally construed the brief as
also addressing the timeliness of the appeal.
                                                     –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

FREDERICK ALTYMAN BROWN                      On Appeal from the 191st Judicial
(JR.), Appellant                             District Court, Dallas County, Texas
                                             Trial Court Cause No. DC-19-20105.
No. 05-21-00821-CV          V.               Opinion delivered by Justice
                                             Reichek, Justices Nowell and Carlyle
JOE JORDAN TRUCKS, INC.,                     participating.
Appellee

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Joe Jordan Trucks, Inc. recover its costs, if any, of
this appeal from appellant Frederick Altyman Brown (Jr.).


Judgment entered December 13, 2021.




                                       –3–